UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7082


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES DOMINIC DELFINO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:05-cr-00202-REP-1; 3:09-cv-00629-REP)


Submitted:   December 30, 2011            Decided:   January 9, 2012


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Dominic Delfino, Appellant Pro Se. Gurney Wingate Grant,
II, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James    Dominic    Delfino       seeks    to    appeal         the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)   motion.        The    order     is    not   appealable            unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.      § 2253(c)(1)(B)           (2006).             A       certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                  28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    that    the     district        court’s       assessment           of   the

constitutional claims is debatable or wrong.                       Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).          When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states   a   debatable      claim     of   the   denial       of       a   constitutional

right.       Slack,   529   U.S.      at   484-85.       We        have      independently

reviewed the record and conclude that Delfino has not made the

requisite     showing.       Accordingly,         we    deny       a       certificate      of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately




                                           2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3